CUNNINGHAM, J.
(Concurring Specially). — Paragraph 2166, Revised Statutes of Arizona (Civ. Code) of 1913, attacked in this appeal on the grounds of constitutional invalidity owing to a lack of power in the legislature to enact, is in effect, if valid, a restriction upon the charter rights granted the appellant by the general law of its organization. Subdivisions (12) and (14) of paragraph 2151 of chapter 4, title 9, of the Revised Statutes of Arizona (Civ. Code) of 1913, grant to railroad corporations organized thereunder power:
(12) “To establish, execute and enforce all useful and proper rules and regulations for the management of their trains and business, and to secure the comfort, safety and good behavior of their passengers, employees and agents”; and (14) “such corporations shall have such further powers as may be necessary to enable them to exercise and enjoy, fully and completely, the powers granted by this title, and generally all such powers as are usually conferred upon, required and exercised by railroad companies.”
Paragraph 2150, Id.:
“ . . . And generally for the purpose of constructing and maintaining and operating said railroad . . . and carrying on their business, said corporations shall have and possess all the rights, powers, and privileges which are enjoyed by natural persons.”
The matter of the number of ears making up a train moved over a railroad is a matter pertaining to the operation of trains, and principally concerns the corporation and its em*417ployees. The public interests are only remotely affected by the length of the trains moved. A natural person operating a railroad would certainly have the right, power, and privilege, unless restricted by law, to order made up a train consisting of any number of ears, and require such train to be moved over his railroad to the desired destination.
No pretense is made that the Corporation Commission is granted power under section 3 of article 15 of the Constitution to make rules, regulations, and orders which have the effect of altering, amending, or repealing the charter rights or powers of public service corporations. Section 2, article 14, State Constitution, reserves to the legislative power of the state the exclusive right to interfere with the charter powers of corporations formed under general law, as follows:
“ . . . Laws relating to corporations may be altered, amended, or repealed at any time, and all corporations doing business in the state may, as to such business, be regulated, limited, and restrained by law.”
Hence the charter rights of railroad corporations organized under the provisions of chapter 4 of title 9 of the Revised Statutes of Arizona of 1913, to move trains composed of any number of ears, was subject to regulation, limitation, or restraint by law. The agency prescribing the “law” providing the regulation, limitation, or restraint to which the general incorporating laws are subject, of which the corporation had notice at the time of its organization, is definitely ascertained by reference to section 14 of article 14 of the State Constitution, reading as follows:
“This article shall not be construed to deny the right of the legislative power to impose other conditions upon corporations than those herein contained.”
Section 1, article 4, of the State Constitution expressly confines the exercise of the legislative power of government to a legislature, with a reserved power in the people to propose laws and amendments to the Constitution and to enact or reject such laws and amendments at the polls, independently of the legislature. Hence the power of the legislature to enact paragraphs 2166 and 2168, prescribing a regulation limiting the power of the appellant corporation in the operation of its freight trains with regard to the number of cars composing such trains, and prescribing a penalty for a violation of such regulation, is a valid exercise of legislative au*418thority reserved in the government. This power is reserved to be exercised only by the legislative power of the government. The power is not reserved to be exercised by the Corporation Commission, but by the legislative power alone. The intimate relation of the public to the acts regulated by paragraphs 2166, which would bring the regulation within the police power to make, is absent from this case, but ample power is held in reserve by the constitutional provisions indicated to authorize, and does authorize, the enactments in question by the legislature.
I concur in the order of the court, but I do not concur in placing the authority of the legislature to enact the law upon the police power of government. I prefer to base the legislation upon the powers expressly reserved, and to hold the exercise of the powers so clearly falling within the constitutional reservations. The judgment should be affirmed.